Name: Commission Regulation (EEC) No 801/93 of 1 April 1993 on the sale by tender of beef held by certain intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 4. 93 Official Journal of the European Communities No L 80/17 COMMISSION REGULATION (EEC) No 801/93 of 1 April 1993 on die sale by tender of beef held by certain intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1 25/93 (2), and in particular Article 7 (3) thereof, Whereas the application of intervention measures in respect of beef has created large stocks in the United Kingdom and Ireland whereas in order to prevent an excessive prolongation of storage, part of these stocks should be sold by tender ; Article 2 1 . The deadlines for submitting tenders, which must be made out in ecus, shall be 12 noon on 7 April 1993 . The intervention agencies concerned shall draw up a notice of invitation to tender which shall include the following : (a) the quantities of beef offered for sale ; and (b) the deadline and place for submitting tenders. 2. The intervention agencies concerned shall sell first the meat which has been stored the longest. Whereas the sale should be made subject to the rules laid down by Commission Regulations (EEC) No 2173/79 (3), as amended by Regulation (EEC) No 1809/87 (4), subject to certain special exceptions which are necessary ; Whereas it seems appropriate to provide for derogations from provisions of Article 8 (2) of Regulation (EEC) No 2173/79, taking into account the administrative diffi ­ culties which the application of this subparagraph raises in the Member States concerned ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, 3 . Notwithstanding Articles 6 and 7 of Regulation (EEC) No 2173/79, the provisions of and the Annexes to this Regulation shall serve as a general notice of invitation to tender. 4. Interested parties may obtain the details of the quantities available and the places where the products are stored from the addresses listed in Annex II to this Regu ­ lation. The intervention agencies will , moreover, display the notice referred to in paragraph 1 at their head office and may also publish them elsewhere . 5. Notwithstanding Article 8 (2) (b) if Regulation (EEC) No 2173/79, tenders shall not indicate which cold store or stores the products are held. HAS ADOPTED THIS REGULATION : Article 3 After the offers received in respect of the invitation to tender have been examined a minimum selling price shall be fixed for each product or the sale will not be proceeded with. Article 1 1 . The sale shall take place of :  approximately 100 tonnes of bone-in meat held by the United Kingdom intervention agency and bought in before 1 January 1991 ,  approximately 700 tonnes of bone-in meat held by the Irish intervention agency, bought in before 1 January 1991 and stored in the Netherlands. 2. The products referred to in paragraph 1 shall be sold in accordance with Regulation (EEC) No 2173/79, and in particular Articles 6 to 12 thereof, and this Regulation. Article 4 Notwithstanding Article 15 ( 1 ) of Regulation (EEC) No 2173/79 the amount in the security shall be ECU 100 per tonne. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 148 , 28 . 6. 1968, p. 24. (J) OJ No L 18, 27. 1 . 1993, p. 1 . (3) OJ No L 251 , 5. 10 . 1979, p. 12. 0 OJ No L 170, 30 . 6. 1987, p. 23. No L 80/18 Official Journal of the European Communities 2. 4. 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 April 1993 . For the Commission Rene STEICHEN Member of the Commission ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I  ANEXO I Estado miembro Productos Cantidades (toneladas) Medlemsstat Produkter MÃ ¦ngde (tons) Mitgliedstaat Erzeugnisse Mengen (Tonnen) Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Member State Products Quantities (tonnes) Ã tat membre Produits QuantitÃ ©s (tonnes) Stato membro Prodotti QuantitÃ (tonnellate) Lid-Staat Produkten Hoeveelheid (ton) Estado-membro Produtos Quantidade (toneladas) UNITED KINGDOM  Forequarters , from : Category C, classes U, R and O 37  Hindquarters, from : Category C, classes U, R and O 55 IRELAND  Hindquarters, from : Category C, classes U, R and O 700 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o UNITED KINGDOM : Intervention Board for Agriculture Produce Fountain House 2 Queens Walk Reading RG1 7QW Berkshire Tel . (0734) 58 36 26 Telex 848 302 Telefax (0734) 56 67 50 IRELAND : Department of Agriculture and Food Agriculture House Kildare Street Dublin 2 Tel. (01)78 90 11 , ext. 2278 and ext. 3806 Telex 93 292 and 93 607 Telefax (01 ) 61 62 63, (01 ) 78 52 14 and (01 ) 66 20 198